*AMENDED BLD-160                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 16-1326
                                      ___________

                             IN RE: RANDY BAADHIO,
                                                  Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
               United States District Court for the District of New Jersey
       (Related to D.N.J. Civ. Nos. 15-cv-02444, 15-cv-02752, and 15-cv-08809)
                     ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    March 1, 2016

              Before: FUENTES, KRAUSE and SCIRICA, Circuit Judges

                             (Opinion filed: March 3, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Randy Baadhio is a plaintiff in the civil actions docketed at D.N.J. Civ. Nos. 15-

cv-02444, 15-cv-02752, and 15-cv-08809. Presently before us is Baadhio’s petition for a

writ of mandamus essentially seeking: an order “reversing the district court order [in No.

15-cv-08809] denying Emergency Removal from the Sleepy Hollow Motel” and

“compelling the State of New Jersey . . . to pay for adequate rental housing”; the



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
immediate recusal “of the US District Court, Trenton, in this matter and all others”; and

the “transfer of all cases to another District Court pending [a] decision on appeal.” See

Mandamus Pet. at 1, 8. We will deny the petition.

       Mandamus is a drastic remedy that is granted only in extraordinary cases. In re

Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). To demonstrate that

mandamus is appropriate, a petitioner must establish that he has “no other adequate

means” to obtain the relief requested, and that he has a “clear and indisputable” right to

issuance of the writ. Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). Baadhio seeks

mandamus relief because he believes that District Judge Michael Shipp, as well as other

District Judges and Magistrate Judges from the District of New Jersey, should recuse due

to, inter alia, their alleged lack of impartiality and unnamed ethical violations. Baadhio

asserts that Judge Shipp’s partiality, in particular, has resulted in the erroneous denial of

injunctive relief and in forma pauperis status in Civ. No. 15-cv-08809.

       A mandamus petition is a proper means of challenging a District Judge’s refusal to

recuse pursuant to 28 U.S.C. § 455. See In re Sch. Asbestos Litig., 977 F.2d 764, 775 (3d

Cir. 1992). The District Court entered an order on February 5, 2016, permitting Baadhio

leave to reopen his civil action at No. 15-cv-08809 by submitting the filing fee on or

before March 14, 2016. If Baadhio remits the fee, the District Court will then consider

the merits of the recusal motion that it had previously found to be moot. When a District

Judge has yet to refuse a request for recusal, it cannot be said that the petitioner has no

recourse but to seek the extraordinary remedy of mandamus from this Court. See In re

Kensington Int’l Ltd., 353 F.3d 211, 224 (3d Cir. 2003). Upon reopening, the District


                                              2
Court would also consider Baadhio’s request for injunctive relief. We note that any order

denying leave to proceed in forma pauperis and/or for injunctive relief can be challenged

on appeal. Thus, we conclude that Baadhio cannot make the required showing that he

has no other adequate means to attain the desired relief.

       It likewise appears that Baadhio’s motions for recusal remain pending in his civil

actions at Nos. 15-cv-02444 and 15-cv-02752. Moreover, although mandamus may be

warranted when a district court’s “undue delay is tantamount to a failure to exercise

jurisdiction,” Madden, 102 F.3d at 79, the underlying civil actions do not present such a

situation. At the time Baadhio filed his mandamus petition, his motions for recusal had

been pending in Nos. 15-cv-02444 and 15-cv-02752 for less than two weeks. We do not

hesitate to conclude that this time period “does not yet rise to the level of a denial of due

process.” Id. (stating that several months of inaction is insufficient to warrant mandamus

relief). We are confident that the district court will rule on Baadhio’s filings in due

course.

       Baadhio’s mandamus petition also contains what can be viewed as a request to

change venue. The express terms of 28 U.S.C. § 1404(a) provide that a district court may

transfer civil actions from one district court to another. While the Supreme Court has

found that a court of appeals may effect a transfer by direct order where “unusual

circumstances” require “extraordinary action,” see Koehring Co. v. Hyde Constr. Co.,

382 U.S. 362, 364-65 (1966), no such unusual circumstances appear based on Baadhio’s

petition. To the extent that Baadhio may be seeking to disqualify the District Judges

sitting in the District of New Jersey based on alleged bias and prejudice, his petition does


                                              3
not establish that a reasonable person, with knowledge of all the facts, would conclude

that the District Judges’ impartiality might reasonably be questioned. See 28 U.S.C. §

455(a); In re Kensington Int’l Ltd., 353 F.3d at 220; see also In re United States, 666 F.2d
690, 694 (1st Cir. 1981) (holding that recusal is not required on the basis of

“unsupported, irrational, or highly tenuous speculation”).

       Accordingly, we will deny Baadhio’s mandamus petition. Baadhio’s request that

we rule on his petition in an expedited manner is denied as moot.1




1
   We note that on February 29, 2016, Baadhio filed an emergency motion for injunctive
relief seeking an order to bar the State of New Jersey from terminating his emergency
housing assistance effective March 2, 2016. A litigant “seeking a preliminary injunction
must establish that he is likely to succeed on the merits, that he is likely to suffer
irreparable harm in the absence of preliminary relief, that the balance of equities tips in
his favor, and that an injunction is in the public interest.” Winter v. Nat. Res. Def.
Council, Inc., 555 U.S. 7, 20 (2008). Given our analysis and disposition of Baadhio’s
mandamus petition, it is obvious that he has failed to establish a likelihood of success on
the merits in the context of this proceeding. Additionally, it appears that he has been
afforded an opportunity to request a hearing and to request that his benefits be continued
until that hearing takes place. See Emergency Mot. at 11-12. However, Petitioner
apparently has not pursued those opportunities to date. *Accordingly, we deny his
emergency motion, but we will do so without prejudice to his filing the motion in the
appropriate District Court action.
                                               4